Citation Nr: 1550428	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received for the claim of entitlement to service connection for vascular headaches.

2.  Entitlement to service connection for headaches, including vascular headaches and migraines, to include as secondary to service connected seizure disorder.

3.  Whether new and material evidence has been received for the claim of entitlement to service connection for Raynaud's syndrome of the upper extremities.

4.  Entitlement to an increased evaluation in excess of 10 percent for seizure disorder.

5.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability.

6.  Entitlement to special monthly compensation based on aid and attendance of another person.

7.  Entitlement to an earlier effective date prior to October 31, 2007 for the grant of service connection for seizure disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for headaches, to include vascular headaches, and migraines, entitlement to an increased evaluation in excess of 10 percent for seizure disorder, entitlement a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability, entitlement to an earlier effective date prior to October 31, 2007 for the grant of service connection for seizure disorder, and entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for vascular headaches, finding that vascular headaches were unrelated to service.

2.  Evidence received since the November 2005 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for vascular headaches.

3.  In a March 2005 rating decision, the RO denied service connection for Raynaud's disease, finding that Veteran did not suffer from Raynaud's disease.

4.  Evidence received since the March 2005 rating decision, fails to raise a reasonable possibility of substantiating the claim of service connection for Raynaud's disease.






CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying entitlement to service connection for, vascular headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the November 2005 rating decision, new and material evidence has been received, the claim for service connection for vascular headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2005 rating decision denying entitlement to service connection for Raynaud's disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

4. Since the March 2005 rating decision, new and material evidence has not been received, the claim for Raynaud's disease is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

Letters sent to the Veteran in July 2008 and November 2008 advised the Veteran with what information or evidence is necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letters were sent prior to the rating decisions in August 2009, and October 2009.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006); however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.     

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records are also associated with the Veteran's claim file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In February 2012, VA provided the Veteran with a Disability Benefit Questionnaire (DBQ) which discussed and assessed the Veteran's claimed disability of Raynaud's disease.  The February DBQ and its findings and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided a reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth her contentions during a travel Board hearing in July 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.   

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).   If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108  (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513   (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117  (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4)  would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In an August 2009 rating decision, the RO expressly declined to reopen the issue of entitlement to service connection for vascular headaches, finding that the evidence submitted since the Veteran's November 2005 rating decision was not new and material.  In review of the Veteran's medical records, the RO noted occasional complaints of headaches associated with an upper respiratory infection, and the Veteran's reported head trauma from a fall in-service.  In February 2012 the Veteran underwent a headaches (including migraine headaches) DBQ.  The Veteran was diagnosed with migraines, including migraine variants, with a history from 2009, and also received a diagnosis of vascular headaches with a history from 2005.  At the DBQ the Veteran alleged that she began having headaches in-service, and that she was diagnosed with a migraine condition in-service.  In review of the Veteran's headache pain, the examiner noted that the Veteran experienced pulsating/throbbing pain, with accompanied changes in vision.  The examiner noted that the Veteran had pain to both sides of the head, and did not suffer from characteristic prostrating migraine attacks.  The examiner also characterized the Veteran's headaches in service as vascular. 

The Board finds that the Veteran's current claim is essentially the same claim as previously brought before the RO.  However diagnosed, the Veteran continues to claim that she has a headache disorder due to service, and the additional claim that her headaches are also secondary to the seizure disorder is only a new theory of entitlement.  Thus, new and material evidence must be presented to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); Roebuck v. Nicholson, 20 Vet App 307 (2006).  Here, the Board finds that the findings provided in the February 2012 DBQ constitute new and material evidence because if the claim were reopened, VA's duty to assist would be triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.  

With regard to the Veteran's claim of entitlement to service connection for Raynaud's disease, the March 2005 rating decision denied the Veteran's claim because she failed to show a current diagnosis of the condition.  The Veteran's VAMC records show a history of Raynaud's disease, which seem to be self-reported by the Veteran to medical providers.  Contrary to testimony the Veteran provided at the Board hearing, the January 2007 VA discharge summary does not show a confirmed diagnosis of Raynaud's disease.  VA is not required to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Moreover, the February 2012 DBQ determined that the Veteran does not suffer from Raynaud's disease.  The examiner reviewed the Veteran's STRs and her specific contention that while at Ft. Lee her hands would hurt and swell.  After a review of the symptoms of Raynaud's disease based on medical literature, the examiner concluded that Raynaud's disease has nothing to do with pain or swelling in the digits.  The examiner also reviewed her Army hospital case for her admission of urticaria, ANA, and ESR testing, and the Veteran's diagnosis of primary Raynaud's, but ultimately determined that the Veteran does not suffer from Raynaud's disease.  The Board notes a February 2009 rheumatology clinic note which stated that the Veteran brought a record showing that she received treatment for urticaria and Raynaud's, however those records were considered in March 2005, and the February 2012 examiner also considered them in her determination.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened. Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, while there is new evidence, the evidence is not material as the essential element of a current disability is still unsubstantiated and VA's duty to assist would not be triggered were the claim to be reopened.  Thus, the Board finds that new and material evidence has not been received, and the claim is not reopened.  


ORDER

New and material evidence has been received for service connection for vascular headaches, and the claim is reopened; the appeal is granted to this extent only.

New and material evidence having not been received, the claim of entitlement to service connection for Raynaud's disease is not reopened; the appeal is denied.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining issues on appeal, in order to afford the Veteran every possible consideration.  

Vascular Headaches & Migraines

As outlined above, the Board has reopened the Veteran's previously denied claim of entitlement to service connection for vascular headaches.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a February 2012, headaches (including migraine headaches) DBQ.  The examiner noted that the Veteran reported that she began having headaches in service and that she stated she was diagnosed with migraines but service treatment records did not correlate with this information.  Rather, records indicated that she had vascular headaches.
In response to the question of whether the Veteran's headaches had their onset during service or were otherwise related to her seizure disorder, the examiner opined that the Veteran's headaches were less likely than not incurred in or caused by service.  The examiner provided a rationale that service treatment records did not correlate with the information that her headaches began in the service and/or
occurred with her seizures.  The examiner observed that it was noted also on a record of exam in 1986 that the Veteran was not on any medications for seizures and there was no documentation at the time of discharge for headaches.  The examiner observed that it was later noted that she had vascular headaches.  

The VA examiner provided diagnoses of migraine headaches and vascular headaches.  The VA examiner appears to indicate that the Veteran's currently diagnosed migraine headaches are not related to service because the Veteran had vascular headaches in service. The VA examiner does not specifically indicate whether the Veteran's currently diagnosed vascular headaches are related to the vascular headaches the Veteran had in service.  Also, the VA examiner's opinion on whether the Veteran's currently diagnosed headaches are caused by her seizure disorder is not definitive, and the VA examiner provided no opinion on whether the Veteran's currently diagnosed headaches are aggravated by her seizure disorder.  Thus, the Board finds the opinion is inadequate and finds that an addendum opinion is necessary to properly evaluate the Veteran's claim. 

Increased Rating- Seizure Disorder

The Veteran has alleged that her seizure disorder has worsened since her last VA examination.  At the Veteran's February 2012 seizures disorders DBQ, the Veteran stated that her most recent seizure activity was in November 2005.  At her July 2015 travel Board hearing, the Veteran stated that she had a seizure a month prior to her hearing in June 2015.  Hearing Transcript at 6.  The Veteran also stated that she experiences seizures approximately every other month.  Hearing Transcript at 8.  Determining the frequency of the Veteran's seizures is paramount for a disability rating of her disorder, thus, a new VA examination is necessary to evaluate the severity of the Veteran's seizure disorder.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Temporary Total Evaluation and Aid and Attendance of Another Person

Specific to the Veteran's claim for a temporary total evaluation for hospitalization of a period in excess of 21 days, a VA discharge summary from January 2007 is of record.  The Veteran was admitted to a Nursing Home Care Unit in November 2005, and was discharged in January 2007.  The Veteran was admitted for continued rehabilitation of a mild left hemiparesis that occurred after a seizure in November 2005.  The Veteran received medical treatment for seizure control.  The Veteran did not have any documented seizure activity during her stay.  

The February 2012 examiner was asked to address whether there was evidence that showed the Veteran required the assistance of another person to perform the activities of daily living, and that in light of VA medical records that showed the Veteran was admitted to the 6th floor nursing home for rehabilitation due to neurological problems with a diagnosis of history of seizure disorder and rule out CVA, whether the Veteran's service connected seizure disorder was the cause for the admission or was the rehabilitation nursing home care on the 6th floor of the VA due to other conditions not associated with the seizure disorder.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationales:

Began having left shoulder pain while inpatient in or around 1/13/2007. Was seen by orthopedics and received an injection for Adhesive capsulitis L shoulder. Today's exam, she stood on her right leg, pivoted around to push herself up on the exam table.  She did not use the left side. Not sure why she is not utilizing her left leg because she did not have a stroke. Since 1991, had diagnosis of left carpal tunnel syndrome by NCV test. The left hand is the primary disability as it is very weak.  Note: In 1980, was inpatient and claimed left upper extremity hemiparesis. Went through therapy and regained her strength.

Went in for a GI procedure, was returned to PACU when she had a "seizure".  This was the reason for her admission to the VA hospital.  She was moved 11/28/2005 to extended care due to her left hemiparesis of the left upper extremity.  Dr. [F.], Neurologist, wrote, "with possible seizure after EGD with residual LUE/LLE weakness and loss of sensation.  CT/EEG complete read as normal. MRI ordered. Physical exam suspicious for nonorganic etiology--not consistent with true extremity weakness. Suspect somatization vs secondary gain. Will re-examine in AM and review further labs/imagery. However, still consider possible true seizure as pt with prior hx sz d/o and had demerol--potential to lower sz threshold."  SHE WAS ADMITTED WITH POSSIBLE SEIZURE AFTER THE GI ENDOSCOPY,
HOWEVER, THE LEFT HEMIPARESIS WAS THE REASON FOR HER TO GO TO THE NURSING HOME FLOOR OF THE VA. IT IS LESS LIKELY THAN NOT THAT THE LEFT HEMIPARESIS WAS DUE TO THE SEIZURE AS IT WAS THOUGHT TO BE RELATED TO A CVA (STROKE) WHICH WAS RULED OUT.  Records indicate that the physician who treated her in 1980 notes these as "hysterical" type seizures, however, this is not used currently. "Other terms, such as pseudoseizures or hysterical seizures, have been used to describe these episodes. The term "hysterical" seizures or "hysteroepilepsy" is now discouraged."  She states that she had a stroke in 2005 which has left her with left sided weakness.  In 1980, claimed left upper extremity hemiparesis (no stroke) but was able to get strength back and able to use her left upper extremity.  She was ruled out for a stroke in 2005.

The opinion and rationales provided are not responsive to the opinion requests and are internally inconsistent.  For example, the examiner appears to indicate that the Veteran does not have true left hemiparesis but any left hemiparesis present was not due to the service connected seizure disorder because it was thought to be due to a stroke but the Veteran did not actually have a stroke.  Thus, the Board finds the opinion and rationales inadequate and finds that the Veteran should undergo another examination and additional opinions should be obtained. 

Earlier Effective Date- Seizure Disorder

At the Veteran's travel Board hearing in July 2015, the VLJ stated that the Veteran submitted a Notice of Disagreement (NOD) with respect to the effective date assigned for her service-connected seizure disorder, and that since the RO had not addressed that issue in the first instance, a remand was necessary.  Hearing Transcript at 2.  The Veteran's January 2010 NOD  is associated with the record, and the Veteran specifically stated her disagreement with the effective date for her seizure disorder. No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to this claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of an earlier effective date prior to October 31, 2007 for the grant of service connection for seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a SOC with respect to the issue of entitlement to an earlier effective date prior to October 31, 2007 for the grant of service connection for seizure disorder.  The Veteran and her representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

2. Obtain outstanding VA treatment records dated since January 2007.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, obtain an addendum opinion regarding the nature and etiology of the Veteran's migraines and vascular headaches.  The Veteran's file must be reviewed by the examiner.

a) In light of the February 2012 VA examination diagnosis of migraines, is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines are etiologically related to any symptomatology noted in service?  

b) In light of the February 2012 VA examination diagnosis of vascular headaches, is it at least as likely as not (50 percent or greater probability) that the Veteran's vascular headaches are etiologically related to any symptomatology noted in service?  

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines and/or vascular headaches were caused by her service connected seizure disorder?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines and/or vascular headaches were aggravated (permanently worsened beyond the natural progression of the disorder) by her service connected seizure disorder?  If such aggravation is found, the examiner should determine:  (1) the baseline manifestations of the Veteran's migraines and vascular headaches; and (2) the increased manifestations that are proximately due to the Veteran's service-connected seizure disorder.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

4. Schedule the Veteran for a VA examination to assess the current severity of her seizure disorder, to include the character and frequency of i) major and ii) minor seizures.  The claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

5.  Obtain a clarification of the opinion provided in February 2012 in regard to the claim for entitlement to a temporary total evaluation for hospitalization for the period November 28, 2005 to January 22, 2007.  The February 2012 VA opinion is unclear and internally inconsistent (e.g., "IT IS LESS LIKELY THAN NOT THAT THE LEFT HEMIPARESIS WAS DUE TO THE SEIZURE AS IT WAS THOUGHT TO BE RELATED TO A CVA (STROKE) WHICH WAS RULED OUT.").  

Based on a review of the file the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities (including seizure disorder, hiatal hernia, status post nissen fundoplication with severe gastroesophageal reflux, residuals of fracture of the left wrist with carpal tunnel syndrome, and degenerative joint disease of the left knee) required hospital admission and hospital treatment for the period November 28, 2005 to January 22, 2007.  In so opining, the examiner must indicate the likelihood that the left hemiparesis was due to the seizure disorder. 

The examiner must provide a supporting rational for the opinion provided.

6.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine her need for special monthly compensation based on the need for regular aid and attendance of another person due to her service-connected disabilities (seizure disorder [and left hemiparesis if applicable], hiatal hernia, status post nissen fundoplication with severe gastroesophageal reflux, residuals of fracture of the left wrist with carpal tunnel syndrome, degenerative joint disease of the left knee, asthma, and tinnitus).  The file must be made available to and reviewed by the examiner.  

If it is found that the Veteran is in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (seizure disorder [and left hemiparesis if applicable], hiatal hernia, status post nissen fundoplication with severe gastroesophageal reflux, residuals of fracture of the left wrist with carpal tunnel syndrome, degenerative joint disease of the left knee, asthma, and tinnitus) caused the need for aid and attendance.  

The examiner must provide a supporting rational for the opinion provided.

7. When the development requested has been completed, readjudicate the issues of: (1) entitlement to service connection for headaches, to include vascular headaches, and migraines, (2) an increased evaluation in excess of 10 percent for seizure disorder, (3) entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability, and (4) entitlement to special monthly compensation based on aid and attendance of another person.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


